Judgment unanimously affirmed.
Memorandum: We reject defendant’s contention that the Judge presiding over the suppression hearing should have recused himself. The fact that the Judge had been the District Attorney when defendant was prosecuted on unrelated matters does not require recusal (see, People v Jones, 143 AD2d 465, 467; People v Harris, 117 AD2d 881, 882; see also, People ex rel. Stickle v Fay, 14 NY2d 683).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.